DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Independent Claim(s) 1, 15, and 22; and Dependent Claim(s) 2-14, and 16-23 are allowed.  The following is the Examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations: “a time delay between the first ultrasonic pulse and the second ultrasonic pulse is greater than a pulse duration of the first ultrasonic pulse plus a distance between the first and second ultrasonic transducers divided by a speed of sound in an environment surrounding the base station; transmitting, by the third ultrasonic transducer, a third ultrasonic pulse, wherein a time delay between the second ultrasonic pulse and the third ultrasonic pulse is greater than a pulse duration of the second ultrasonic pulse plus a distance between the second and third ultrasonic transducers divided by the speed of sound; receiving, by the at least one ultrasonic transducer, the first, second, and third ultrasonic pulses; using at least one of time-difference-of-arrival and time-of-flight of the first, second, and third ultrasonic pulses to estimate at least one of a relative location and a relative orientation of the at least one tracked object with respect to the base station in three dimensional space; transmitting, by the base station, a synchronization signal coordinated with at least one of the first ultrasonic pulse, the second ultrasonic pulse, and the third ultrasonic pulse; receiving, by the at least one tracked object, the synchronization signal; receiving, by the at least one tracked object, the with the inertial sensor assembly a synchronization signal coordinated with the at least one ultrasonic transducer; and fusing the estimate with information derived from the inertial sensor assembly based at least in part on the synchronization signal”, are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Foxlin (US 2004/0143176 A1), teaches motion tracking system wherein a method comprising: moving at least one tracked object with respect to a base station ([0103]; Figs. 3 and 14b), the at least one tracked object (100) comprising at least one ultrasonic transducer (122)  and at least one inertial sensor assembly comprising a three axis accelerometer and a three axis gyroscope ([0047]), the base station (Fig. 3) comprising first, second, and third ultrasonic transducers (122; [0043]); tracking, during the moving, relative distance in three dimensional space between the base station and the at least one tracked object ([0102]), the tracking comprising: transmitting, by the first ultrasonic transducer, a first ultrasonic pulse ([0043]); transmitting, by the second ultrasonic transducer, a second ultrasonic pulse ([0043]), 
However, Foxlin does not remedy the deficiencies as claimed because the claimed invention requires ““a time delay between the first ultrasonic pulse and the second ultrasonic pulse is greater than a pulse duration of the first ultrasonic pulse plus a distance between the first and second ultrasonic transducers divided by a speed of sound in an environment surrounding the base station; transmitting, by the third ultrasonic transducer, a third ultrasonic pulse, wherein a time delay between the second ultrasonic pulse and the third ultrasonic pulse is greater than a pulse duration of the second ultrasonic pulse plus a distance between the second and third ultrasonic transducers divided by the speed of sound; receiving, by the at least one ultrasonic transducer, the first, second, and third ultrasonic pulses; using at least one of time-difference-of-arrival and time-of-flight of the first, second, and third ultrasonic pulses to estimate at least one of a relative location and a relative orientation of the at least one tracked object with respect to the base station in three dimensional space; transmitting, by the base station, a synchronization signal coordinated with at least one of the first ultrasonic pulse, the second ultrasonic pulse, and the third ultrasonic pulse; receiving, by the at least one tracked object, the synchronization signal; receiving, by the at least one tracked object, the with the inertial sensor assembly a synchronization signal coordinated with the at least one ultrasonic transducer; and fusing the estimate with information derived from the inertial sensor assembly based at least in part on the synchronization signal”.  Therefore, the these limitations, in combinations in the claims, were not found in the prior art.

Claim 15 is essentially the same as Claim 1 and refers to the system for the method of Claim 1; and is therefore allowed for the same reason as applied to Claim 1 above.

Claim 22 is essentially the same as Claim 1 and refers to the portable transceiver for the method of Claim 1; and is allowed for reciting “memory operably connected to the one or more processors, the memory storing software programmed to use at least one of time-difference-of-arrival and time-of-flight of the one or more ultrasonic pulses to estimate a location of the at least one object with respect to the base station in three dimensional space and fuse the estimate with information derived from the inertial sensor assembly based at least in part on a received synchronization signal coordinated with at least one of the ultrasonic transceivers and transmitted by the base station”.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645